June 28, 1916. The opinion of the Court was delivered by
On trial of defendant for assault and battery with intent to kill, a witness, Brown, testified on the part of the State that he was working in the room in which the fight occurred; that he did not see the fight, but heard some one hollo, and looked and saw Smith, the prosecutor, holding his left side *Page 359 
and bending over; that he ran to him, but, before he did, saw the defendant going through the door; that when he got to Smith (and he said he was the first one to get to him), he asked him what was the matter; that he replied, "Oh, Brown, McKinney has cut me all to pieces;" that he asked, "What did you let him do that for?" and he replied, "He cut me before I knew what he was doing." The single question is whether this declaration was properly admitted as part of the res gestae. The following cases show that it was: State v. Belcher, 13 S.C. 459; State v. McDaniel,68 S.C. 304, 47 S.E. 384, 102 Am. St. Rep. 661; State v.Way, 76 S.C. 91, 56 S.E. 653; State v. Martin, 94 S.C. 92,77 S.E. 721.
Judgment affirmed.